I concur with Judge CULLEN'S opinion, in so far as it holds that the judgment should be reversed and a new trial had for the error committed by the trial court in instructing the jury as to the degree of care which the defendant was bound to exercise.
I have grave doubts whether this is a case for the application of the rule res ipsa loquitur; which has never been applied to this class of cases.
As it is unnecessary to our decision that the question of the application of the rule should be passed upon, I think it is wiser policy to reserve it for a future occasion.